*1431Following a tier II disciplinary hearing, petitioner was found guilty of violating certain prison disciplinary rules. The determination was upheld on administrative appeal with a modified penalty. Thereafter, petitioner commenced this CPLR article 78 proceeding challenging the determination. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Terrance v Rock, 59 AD3d 794 [2009], lv denied 12 NY3d 710 [2009]).
Cardona, EJ., Lahtinen, Kane, Malone Jr. and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.